Title: To James Madison from Ferdinando Fairfax, 1 November 1803 (Abstract)
From: Fairfax, Ferdinando
To: Madison, James


1 November 1803, Charlestown. Recommends Lewis Ellzey, who intends to move to “the Mississippi Country” and wishes government employment there, “which he will himself best explain.” Believes the executive “will greatly prefer entrusting important responsible offices in the hands of those whose Characters and deportments are intimately known, rather than to applicants from a distance whom they cannot know but thro’ the partial representations of recommending friends or the more imposing (but still less to be trusted) pretensions of self assumed importance & merit.” “Divesting myself as much as possible of the partiality of a Virginian, I must think, that our fellow Statesmen fall most generally under the former description—and are most frequently better qualifyed in proportion as they seek offices with less eagerness and avidity than others.” Offers his respects to Mrs. Madison.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Ellzey”). 2 pp.


